SALCINES, Judge.
Michael Dean Kelly appeals the judgment and sentence for an offense committed on January 20, 1997. We affirm the conviction without discussion. However, Kelly was sentenced under the 1995 guidelines which have been declared to be unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Accordingly, this matter must be remanded for the trial court to reconsider the sentence imposed in accordance with Heggs. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
CAMPBELL, A.C.J., and BENNETT, ROBERT B., Jr., Associate Judge, Concur.